Citation Nr: 0732005	
Decision Date: 10/11/07    Archive Date: 10/23/07

DOCKET NO.  05-07 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for atrial fibrillation, 
claimed as secondary to type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1963 to 
May 1974.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a September 2002 rating decision of the RO in 
Huntington, West Virginia.  In pertinent part, that decision 
granted the veteran's claim for service connection for 
diabetes but denied his claim for service connection for a 
heart condition, claimed as secondary to diabetes.

In June 2007 the veteran testified in support of his claim at 
a videoconference hearing before the undersigned Acting 
Veterans Law Judge of the Board.


FINDING OF FACT

The preponderance of the medical evidence of record shows the 
veteran's atrial fibrillation is likely etiologically related 
to his service-connected diabetes.


CONCLUSION OF LAW

The criteria for service connection for atrial fibrillation, 
claimed as secondary to service-connected diabetes, are met.  
38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 2006); 
38 C.F.R. § 3.102, 3.310(a) (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations require VA to provide claimants with 
notice and assistance in substantiating their claims.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2006); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Here, the RO has satisfied the duties to notify and assist 
set forth in the VCAA.  To the extent any procedural error in 
these duties may exist, such error is nonprejudicial since 
the Board is granting the full benefit sought in this appeal.  
See Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007) (An 
error is not prejudicial if it does not affect the essential 
fairness of the adjudication of the claim).

Service Connection

Service connection may be granted on both a direct and 
secondary basis.  Here, the veteran does not allege, and the 
evidence does not otherwise suggest, that he is entitled to 
service connection for atrial fibrillation on a direct 
incurrence basis.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) 
(2006).  Instead, he claims his atrial fibrillation is the 
result of his already service-connected type II diabetes 
mellitus.  His claim, therefore, is predicated solely on the 
theory of secondary service connection.  38 C.F.R. § 
3.310(a).

Service connection may be granted on a secondary basis for a 
disability that is proximately due to, or the result of, a 
service-connected condition.  38 C.F.R. § 3.310(a); Harder v. 
Brown, 5 Vet. App. 183, 187 (1993).  Additional disability 
resulting from the aggravation of a non service-connected 
condition by a service-connected condition is also 
compensable.  See 38 C.F.R. § 3.310(a); Allen v. Brown, 7 
Vet. App. 439, 448 (1995).

In order to establish service connection for a claimed 
disability on a secondary basis, three elements must be met: 
(1) medical evidence of a current disability; (2) a service-
connected disability; and (3) medical evidence of a nexus 
between the service-connected disease or injury and the 
current disability.  Wallin v. West, 11 Vet. App. 509, 512 
(1998).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Analysis

The record clearly establishes that the first two Wallin 
prongs have been met.  With respect to the issue of current 
disability, the record is replete with medical evidence 
showing the veteran currently has atrial fibrillation.  
Private medical records show his heartbeat was normal until 
February 2003, when he was admitted to the hospital for an 
electrocardiogram (EKG) and atrial fibrillation was 
diagnosed.  The most recent medical evidence of record, 
including a June 2003 VA examination and a September 2003 VA 
outpatient treatment record, confirm that the veteran's 
atrial fibrillation is chronic.  With respect to the issue of 
service-connected disability, the RO granted the veteran's 
claim for service connection for diabetes in its September 
2002 rating decision.

The determinative issue in this appeal, therefore, is the 
third element discussed above in the Wallin case:  the 
existence of medical evidence linking the veteran's atrial 
fibrillation to his service-connected diabetes.  In this 
case, there appears to be conflicting medical evidence on 
this issue.  In a March 2003 letter the veteran's private 
physician, Dr. Newland, opined that the veteran's diabetes 
most likely contributed to his atrial fibrillation.  
Conversely, the June 2003 VA examiner stated that the 
veteran's "heart condition" was not likely secondary to his 
diabetes.  Even while offering this opinion unfavorable to 
the veteran's claim, the June 2003 Veteran examiner conceded 
that diabetic autonomic neuropathy could have been a 
contributing factor to the development of the veteran's 
atrial fibrillation.

The Board has a duty to assess the credibility and probative 
value of evidence and may assign greater probative weight to 
one medical opinion than to another.  Owens v. Brown, 7 Vet. 
App. 429, 433 (1995); Guerrieri v. Brown, 4 Vet. App. 467, 
471 (1993).  In evaluating the probative value of each 
medical opinion, the Board should consider factors including 
personal examination of the veteran, the physician's 
knowledge and skill in analyzing the data, and the medical 
opinion that the physician reaches.  Claiborne v. Nicholson, 
19 Vet. App. 181, 186 (2005).  

Using these criteria, the Board concludes that the opinion 
proffered by Dr. Newland should be given more weight than the 
opinion of the VA examiner.  Dr. Newland specifically opined 
that the veteran's diabetes contributed to his atrial 
fibrillation.  Although Dr. Newland did not provide a 
thorough, detailed rationale for this conclusion, the Board 
notes that he is uniquely qualified to render an opinion 
regarding the relationship between the veteran's 
disabilities.  As the veteran's treating physician for many 
years, he is well acquainted with the history and progression 
of both the veteran's diabetes and his atrial fibrillation.  
Moreover, as a medical doctor, Dr. Newland possesses the 
requisite knowledge and skill to analyze the available 
medical evidence and opine regarding its significance.  See 
Black v. Brown, 10 Vet. App. 297, 284 (1997).

Conversely, the opinion of the VA examiner is less 
persuasive.  This examiner did not have the benefit of having 
known or treated the veteran for years.  The examiner 
concluded that the veteran already had developed a heart wall 
defect by April 2000, shortly after he was diagnosed with 
diabetes in February 2000.  She opined that since the wall 
defect existed at the time of his diabetes diagnosis and had 
not subsequently worsened, it was not likely that the 
veteran's "heart condition" was secondary to his diabetes.  
The Board finds two significant problems with this opinion.  
First, in light of the commonly accepted fact that many 
people develop diabetes and suffer from its symptoms long 
before the condition is clinically detected or diagnosed, it 
is logically flawed to find that the timing of the diabetes 
mellitus diagnosis (subsequent to the diagnosis of a heart 
problem) dictates weather or not the veteran's diabetes 
mellitus symptoms were having an impact on his heart prior to 
that date.  The veteran's diabetes was most likely present 
for an indeterminate period before it was diagnosed.  Thus, 
the veteran's diabetes already could have affected his heart 
- and even contributed to the heart wall defect observed in 
April 2000 - by the time it was diagnosed in February 2000.  
Second, it appears that the examiner addressed the wrong 
"heart condition" in her opinion.  The veteran's claim for 
secondary service connection is not for a heart wall defect, 
but rather for atrial fibrillation.  Atrial fibrillation is a 
type of arrythmia, a condition that is wholly distinct from 
an anatomical anomaly such as a heart wall defect.  Since the 
VA examiner's 2003 opinion rests on the flawed logic of the 
sequence or timing of the diagnoses, and because it 
essentially addressed the wrong "heart condition" (a heart 
wall defect and not atrial fibrillation), it must be given to 
reduced probative weight.  

In addition, standing uncontested and outside the debate is 
the somewhat equivocal statement by the 2003 VA examiner that 
diabetic autonomic neuropathy could have been a contributing 
factor to the development of the veteran's atrial 
fibrillation.  While it is clear that this opinion is not 
definitive, it leaves uncontested the favorable opinion from 
Dr. Newland.

For the reasons discussed above, the Board concludes that Dr. 
Newland's uncontested opinion linking the veteran's atrial 
fibrillation to his service-connected diabetes is more 
persuasive than the unfavorable opinion of the 2003 VA 
examiner.  Dr. Newland's opinion regarding the likely 
etiology of the atrial fibrillation, coupled with the 
equivocal VA opinion as to this point, constitute the weight 
of the competent medical evidence that provides the 
determinative answer to he medical question at the crux of 
this appeal.  The competent medical evidence of record favors 
the veteran's assertion that his atrial fibrillation is 
related to his service-connected diabetes; the veteran's 
claim for secondary service connection is granted.  See 
Wallin, supra at 512.


ORDER

Service connection for atrial fibrillation, secondary to type 
II diabetes mellitus, is granted.



____________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals

Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)





 Department of Veterans Affairs


